ON Application for Rehearing-.
Bermudez, C. J.
The intervenor, Ullmann, claims :
1. That this Court had no jurisdiction over this case when it was decided, and were the Court to hold otherwise, lie-charges :
2. That the judgment rendered is erroneous in several respects.
I.
It is true that this case was decided after the promulgation of the G-overnor’s proclamation of the adoption of amendment to Article 81 of the Constitution; but, whether it was then determined or not, is immaterial, for the reason that the suit brought by Ullmann, in the form of an intervention, coupled with an injunction, involved the ownership of the whole mill, under two different titles, one to half from Moody, another to the remaining half from a sheriff’s sale, under a writ levied after seizure under plaintiff’s writ. The mill was worth two thousand dollars and one hundred dollars for damages were claimed •inswpra. So that the controversy involved $23 00, and is one over which this Court would still have jurisdiction to determine.
II.
The petition for a rehearing does not state any ground which was not urged previously and is devoid of merit.
Rehearing refused.